DETAILED ACTION
Claims 1-27 are pending.
The office acknowledges the following papers:
Claims, IDS, and Remarks filed on 11/18/2021.

	Withdrawn objections and rejections
The specification objection has been withdrawn.
 
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-19, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Havlir (U.S. 2018/0060073).
As per claim 1:
Havlir disclosed a method of merged branch target buffer entries, the method comprising: 

accessing, based on the first branch instruction, the entry (Havlir: Figures 3 and 5 elements 310 and 502-504, paragraphs 25, 29, and 46-47)(A cache line address is used to access the uncompressed BTB. The cache line address value is the stored branch address minus the offset.).
As per claim 4:
Havlir disclosed the method of claim 1, further comprising: 
receiving a first redirect indicating the first branch instruction and the first branch target address (Havlir: Figure 6 element 602, paragraph 51)(Branch mispredictions are detected, including ones with incorrect branch target addresses.); and 
storing, in the branch target buffer, the entry as identifying the first branch target 
As per claim 5:
Havlir disclosed the method of claim 4, further comprising: 
receiving a second redirect indicating the second branch instruction and the second branch target address (Havlir: Figure 6 element 602, paragraph 51)(Branch mispredictions are detected, including ones with incorrect branch target addresses.); and 
modifying the entry to identify the second branch target address and the first branch target address (Havlir: Figures 4 and 6 elements 404 and 604-606, paragraphs 34, 40, 52, and 57)(An existing uncompressed BTB entry with a single branch target address can be modified to store a second branch target address if the two branches share a cache line address and neither requires a large target BTB entry.).
As per claim 6:
Havlir disclosed the method of claim 5, further comprising determining, based on one or more merging rules, to modify the entry to identify the second branch target address and the first branch target address (Havlir: Figures 4 and 6 elements 404 and 604-606, paragraphs 34, 40, 52, and 57)(An existing uncompressed BTB entry with a single branch target address can be modified to store a second branch target address if the two branches share a cache line address and neither requires a large target BTB entry.).
As per claim 7:

a branch type for the first branch instruction, a branch type for the second branch instruction, or an instruction address for the second branch instruction being included in a next prediction window succeeding a prediction window for a first branch instruction (Havlir: Figures 4 and 6 elements 404 and 604-606, paragraphs 32, 34, 40, 52, and 57)(An existing uncompressed BTB entry with a single branch target address can be modified to store a second branch target address if the two branches share a cache line address and neither requires a large target BTB entry. The second branch includes a supported type that can be stored in the uncompressed BTB entry.).
As per claim 8:
Havlir disclosed the method of claim 6, wherein determining to modify the entry to identify the second branch target address and the first branch target address is further based on a number of bits required to identify, in the entry, the first branch target address and the second branch target address (Havlir: Figures 4 and 6 elements 404 and 604-606, paragraphs 33-34, 40, 52, and 57)(An existing uncompressed BTB entry with a single branch target address can be modified to store a second branch target address if the two branches share a cache line address and neither requires a large target BTB entry. The requirement that both branches can’t require a large BTB entry indicates that the number of bits needed to identify each branch target address must fit within the smaller target bit widths of the double BTB entry.).
As per claim 9:
Claim 9 essentially recites the same limitations of claim 1. Claim 9 additionally 
a branch target predictor for merged branch target buffer entries (Havlir: Figure 3 elements 306 and 310, paragraphs 24-25).
As per claim 12:
The additional limitation(s) of claim 12 basically recite the additional limitation(s) of claim 4. Therefore, claim 12 is rejected for the same reason(s) as claim 4.
As per claim 13:
The additional limitation(s) of claim 13 basically recite the additional limitation(s) of claim 5. Therefore, claim 13 is rejected for the same reason(s) as claim 5.
As per claim 14:
The additional limitation(s) of claim 14 basically recite the additional limitation(s) of claim 6. Therefore, claim 14 is rejected for the same reason(s) as claim 6.
As per claim 15:
The additional limitation(s) of claim 15 basically recite the additional limitation(s) of claim 7. Therefore, claim 15 is rejected for the same reason(s) as claim 7.
As per claim 16:
The additional limitation(s) of claim 16 basically recite the additional limitation(s) of claim 8. Therefore, claim 16 is rejected for the same reason(s) as claim 8.
As per claim 17:
Claim 17 essentially recites the same limitations of claim 9. Claim 17 additionally recites the following limitations:
a memory storing computer readable instructions (Havlir: Figures 1-2 elements 104 and 202, paragraphs 12 and 15); and

As per claim 18:
Havlir disclosed the computing device of claim 17 wherein said processor comprises a system on a chip (Havlir: Figure 1 elements 102 and 104, paragraph 12).
As per claim 19:
Claim 19 essentially recites the same limitations of claim 1. Claim 19 additionally recites the following limitations:
the computing device comprising a memory and a processor in communication with said memory, said memory storing computer readable instructions executing on said processor (Havlir: Figures 1-2 elements 102, 104, 200, and 202, paragraphs 12 and 15-16).
As per claim 21:
Claim 21 essentially recites the same limitations of claim 9. Claim 21 additionally recites the following limitations:
a processor comprising a branch target predictor (Havlir: Figures 1-2 elements 102, 200, and 206, paragraph 12 and 16).
As per claim 23:
The additional limitation(s) of claim 23 basically recite the additional limitation(s) of claim 12. Therefore, claim 23 is rejected for the same reason(s) as claim 12.
As per claim 24:
The additional limitation(s) of claim 24 basically recite the additional limitation(s) of claim 13. Therefore, claim 24 is rejected for the same reason(s) as claim 13.
As per claim 25:
The additional limitation(s) of claim 25 basically recite the additional limitation(s) of claim 14. Therefore, claim 25 is rejected for the same reason(s) as claim 14.
As per claim 26:
The additional limitation(s) of claim 26 basically recite the additional limitation(s) of claim 15. Therefore, claim 26 is rejected for the same reason(s) as claim 15.
As per claim 27:
The additional limitation(s) of claim 27 basically recite the additional limitation(s) of claim 16. Therefore, claim 27 is rejected for the same reason(s) as claim 16.

Claims 2-3, 10-11, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Havlir (U.S. 2018/0060073), in view of Grandou et al. (U.S. 2008/0148028).
As per claim 2:
Havlir disclosed the method of claim 1. 
Havlir failed to teach storing, based on the entry, data indicating the first branch target address and the second branch target address in a prediction queue.
However, Grandou combined with Havlir disclosed storing, based on the entry, data indicating the first branch target address and the second branch target address in a prediction queue (Grandou: Figures 3-4 elements 30, 50, and 62, paragraphs 49-50, 52, and 55)(Havlir: Figures 3 and 5 elements 306 and 502, paragraphs 24-25 and 46)(Havlir disclosed an uncompressed BTB that can output two branch predictions per lookup. Grandou disclosed a FIFO storage for branch target addresses to store future fetch 
The advantage of allowing the branch prediction unit to run-ahead of the fetching unit is that instruction fetching delays can be minimized from taken branches. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the FIFO queue of Grandou into the processor of Havlir for the above advantage.
As per claim 3:
Havlir and Grandou disclosed the method of claim 2, wherein the prediction queue is communicatively coupled to an instruction fetch unit configured to load, based on the first branch target address and the second branch target address, a plurality of instructions (Grandou: Figures 3-4 elements 30, 50, and 62, paragraphs 49-50, 52, and 55)(Havlir: Figures 2-3 and 5 elements 204-206, 306, and 502, paragraphs 18-20, 24-25, and 46)(The combination implements the FIFO queue of Grandou into Havlir to store branch target address predictions output from predictor 306. The FIFO queue outputs branch target addresses for fetching by the instruction fetch unit.).
As per claim 10:
The additional limitation(s) of claim 10 basically recite the additional limitation(s) of claim 2. Therefore, claim 10 is rejected for the same reason(s) as claim 2.
As per claim 11:
The additional limitation(s) of claim 11 basically recite the additional limitation(s) of claim 3. Therefore, claim 11 is rejected for the same reason(s) as claim 3.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 2. Therefore, claim 20 is rejected for the same reason(s) as claim 2.
As per claim 22:
The additional limitation(s) of claim 22 basically recite the additional limitation(s) of claim 10. Therefore, claim 22 is rejected for the same reason(s) as claim 10.

Response to Arguments
The arguments presented by Applicant in the response, received on 11/18/2021 are considered persuasive.
Applicant argues for claims 1, 9, 17, 19, and 21: 
“Havlir at cited paragraphs [0033-0034] in reference to figure 4 describe a double branch BTB (branch target buffer) entry in the uncompressed BTB that can hold data for 2 branch instructions, with each branch target address included in a separate target field within the entry (see Target0 and Target1 fields in element 404 of figure 4). However, Applicant has herein amended the claims to recite that a first branch target address for the first branch instruction and a second branch target address for a second branch instruction are both included within "a single target field" of the entry. Applicant submits that while Havlir describes a single entry with two branch target addresses, Havlir limits its disclosure to having each branch target address in a separate target field, and further submit that the cited portions of Havlir make no mention at all of a branch target buffer entry that "identifies, in a single target field, a first branch target address for the first branch instruction and a second branch target address for a second branch instruction," as claimed.”  

This argument is found to be persuasive for the following reason. The examiner agrees that Havlir alone failed to teach the newly claimed limitations. However, a new ground of rejection has been given due to the amendment.
Applicant argues for claims 7, 15, and 26:
“The Office Action at page 5 states that Havlir's described requirement that 

This argument is found to be persuasive for the following reason. The examiner agrees that Havlir doesn’t teach a merging rule based on an instruction address in a next prediction window as amended. However, a new ground of rejection has been given where Havlir reads upon one of the other claimed merging rules.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183